FILED
                                                                                       06/05/2020
                                                                                       06/08/2020
                                                                                  Bowen Greenwood
                                                                                  CLERK OF THE SUPREME COURT
                                                                                       STATE OF MONTANA

                                                                                   Case Number: DA 20-0052




               IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA 20-0052

 GARY AND CAROLYN KAUL,

                 Plaintiffs and Appellants,

          v.                                     GRANT OF EXTENSION

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY,

                 Defendant and Appellee.


          Appellee State Farm Mutual Automobile Insurance Company (“State Farm”)

has requested a 30-day extension from June 5, 2020, up to and including July 6,

2020, to file its Response Brief in this matter. Good cause appearing therefore,

          IT IS HEREBY ORDERED that Appellee State Farm shall have until and

including July 6, 2020, within which to file its Response Brief.




                                                                      Electronically signed by:
2992898                                                                  Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             June 5 2020